                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                           BATESEVILLE DIVISION

LISA RYAN MURPHY                                                            PLAINTIFF
ADC #760343

v.                        CASE NO. 1:19-CV-00105 BSM

TONI BRADLEY, et al.                                                     DEFENDANTS

                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 25] has been received. After careful review of the

record, the RD is adopted. Defendants Baker, Kizer, and Fields are dismissed for failure to

state a claim upon which relief may be granted.

       IT IS SO ORDERED this 22nd day of January 2020.



                                                   UNITED STATES DISTRICT JUDGE
